DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/04/2022 have been fully considered.  Applicant’s arguments regarding the 112(a) rejection of record are persuasive, and the 112(a) rejection is withdrawn.
	Applicant’s arguments regarding the art rejections are not persuasive.  If applicant’s arguments are intended to represent allegations of unexpected results, see MPEP 716.02 for discussion of the necessary support for such allegations.  In particular, such arguments e.g. regarding thicknesses of layers and the like would needed to be commensurate in scope with the claimed invention, and further the arguments must be supported by evidence e.g. regarding the expected pressure behavior of particles of particular sizes or the like.
	As it stands, Lewatit NPL teaches that monodispersity contributes to a superior performance with respect to pressure loss, and does not teach or suggest that this behavior is dependent upon the use of large resins, such that one of ordinary skill in the art would expect the principal to apply broadly.  Further, Atnoor teaches benefits associated with smaller beads i.e. capacity utilization, such that one of ordinary skill in the art has proper motivation to employ such smaller beads (and to ensure that the beads mostly conform to this smaller size and therefore give this beneficial property, such that monodispersity is further obvious).  Atnoor does not teach or fairly suggest that these small beads are only viable with thin layers of resin.  Even if some degree of tradeoffs were to be expected, one of ordinary skill in the art would have reasonable motivation to apply the guidance of Atnoor and Lewatit to achieve improvements to at least capacity utilization while at least managing pressure losses by maintaining high monodispersity.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air evacuator in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification uses the term “means for air evacuation” [pg. 13] which is sufficiently clearly linked to the claim terminology, and states that it may be a drain/vent port, a hydrophobic vent membrane, capillary tubes, and/or a bypass tube with check valve.  And, in view of 112(f), equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 14, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Nactman et al (US 5,868,924) in view of Atnoor (EP 0880469 B1) and Jie et al (CN 202297292) optionally in view of Lewatit (Product Information, LEWATIT UltraPure 1292 MD).
	With respect to claim 1, Nactman teaches a system and method for producing ultrapure water from a variety of feed sources, including e.g. RO treated sources, which includes passing through multiple types of purification media in series [Abs].  The system may include a first treatment consisting of activated carbon (e.g. in multiple separate layers i.e. a first acid-washed bituminous grade activated carbon, and a second acid-washed coconut shell granular activated carbon [Col. 3 line 54-Col. 4 line 44]), and a subsequent treatment with one or more mixed-bed ion exchangers [Col. 4 line 45-Col. 5 line 3].  Subsequently the system may be treated by UV irradiation and, further, an additional cartridge containing natural or synthetic activated carbon, a further layer of mixed bed ion exchange resins, and a final media with a carbon/resin admixture [Col. 5 lines 1-5; Col. 6 line 19-Col. 7 line 24].  The system may include alternative embodiments in which a given cartridge may contain both layers of carbon and layers of resin but, even so, such layers would still be separate treatment steps as the system does not require or suggest providing them as admixtures.  Regardless, see MPEP 2144.04 V.C; making such layers as separate or separable elements would have been an obvious engineering choice for one of ordinary skill in the art, even for embodiments other than that of Fig. 1.
	Nactman is silent to the ion exchange resins having beads with diameter of less than 0.5 mm.  However, Atnoor teaches mixed bed ion exchange for water purification, and teaches that smaller beads provide higher capacity utilization [0014] with values such as e.g. 350 µm used to demonstrate the benefits of smaller beads.  As such, the claimed bead size would have been obvious to one of ordinary skill in the art to employ in Nactman’s taught system and process.
	Nactman is further silent to the use of ultrafiltration as an upstream treatment; as above, Nactman does teach that RO-treated water may be provided as a feed.  However, Jie teaches ultrapure water production [Abs] in which RO-treated water is subsequently treated via UF and ion exchange, which beneficially allows for the UF to treat any microbial contaminants that might accumulate in e.g. RO storage tanks in the system [pgs. 1-2] and thereby protect the downstream ion exchange elements.  It would have been obvious to one of ordinary skill in the art to provide a UF treatment in the system and method of Nactman for a similar purpose i.e. to protect the various cartridge beds from microbial contaminants that might accumulate in the feed sources.
	Finally, Nactman is silent to the use of monodisperse resins.  However, as above in view of Atnoor specific sizes might be preferred for e.g. capacity utilization, such that maintaining monodispersity would have been obvious, to ensure that the properties are meeting requirements.  Further, see Lewatit [pg. 1] which teaches that resins with extremely high monodispersity (uniformity coefficient of 1.1 or lower) are beneficial because they have low pressure losses compared to standard resins.  As such, at minimum in view of Lewatit the use of monodisperse resins would have been obvious to one of ordinary skill in the art.
	With respect to claim 2, as above Nactman teaches ultrapure water production.
	With respect to claim 9, as above Nactman teaches that the feed water may be treated by RO (and, in view of Jie, RO and UF may be seen as complementary treatments useful together).
	With respect to claim 14, see the rejection of claim 1 above.  The claimed system is obvious over the combination discussed above.
	With respect to claim 16, as above Nactman teaches that filtration steps may be performed as an upstream element of the feed, i.e. in a separate system.  This would implicitly or obviously represent at least two modules.  See also MPEP 2144.04 V.C; making parts separable represents an obvious engineering choice for those of ordinary skill in the art.
	With respect to claims 17 and 18, as above Nactman teaches embodiments in which the activated carbon is provided in a separate module relative to mixed bed ion exchange media [Fig. 1], but also teaches embodiments in which the two are provided (as separate layers of separate media) within a single module [Figs. 2-3]; further, as discussed above, a final filter cartridge downstream of the UV treatment may include separate layers of activated carbon and ion exchange within a single cartridge.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nactman et al in view of Atnoor and Jie et al (optionally in view of Lewatit), further in view of Anes et al (US PGPub 2009/0008318 A1) and/or Fukui et al (US PGPub 2010/0130626 A1). 
Nactman teaches as above but is silent to a styrene-divinylbenzene resin.
However, See Anes, which teaches a filter system for water treatment including membrane filtration, activated carbon, and ion exchange treatments [Abs] and teaches that the system may employ various Rohm and Haas resins based on styrene divinylbenzene for adsorption [0055] and deionization i.e. in a mixed bed format [0056].  See also Fukui, which teaches ion exchange resins including mixed bed resins for ultrapure water production [Abs, 0001-0002] which are produced as copolymers of styrene and divinylbenzene [0272, 0280, 0283].
	As such, the use of styrene divinylbenzene based resins would have been obvious to one of ordinary skill in the art to employ as common resins useful for water treatment, including mixed bed exchangers for water purification, ultrapure water production, etc.
Claim 6, 7, 10-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nactman et al in view of Atnoor and Jie et al (optionally in view of Lewatit), in view of Anes et al, further in view of Ando et al (US PGPub 2003/0127388 A1), Chidambaran et al (US PGPub 2015/0315055 A1), and/or Ichihara et al (US PGPub 2019/0217250 A1).
With respect to claim 6, Nactman and the rest teach as above but are silent to a dead-end hydrophilic UF membrane.
However, Anes teaches combinations of membrane filtration, adsorption e.g. carbon, and ion exchange [Abs] and teaches that the membrane filtration may be designed in a dead-end configuration i.e. using u-shaped loops of hollow fibers, with a combination of mostly hydrophilic membranes for water filtration, and a small number of hydrophobic membranes for gas venting [0029].  The pore sizes disclosed at least suggest that ultrafiltration membrane may be employed i.e. 0.1 µm or smaller.  The membrane arrangement is particularly useful for removal of viruses and other microbiological contaminants [0062].
	See also Ando, which teaches membrane systems which may be relevant to ultrapure water production [0005] and which may include ultrafiltration membranes [0059] which are capable of being run in dead end configuration [0061].  Similarly, Chidambaran teaches systems for water treatment [Abs] including ultrapure water production [0016] which may include polymeric membranes [0046] and which may be configured for dead end flow [0047].  Ichihara further teaches ultrapure water production [Abs] in which dead end ultrafiltration may be employed because, within the broader system, risk of clogging is low [0039-0040].
It would have been obvious to one of ordinary skill in the art to employ a dead-end, hydrophilic membrane configuration such as that taught by Anes in the modified system of Nactman e.g. for ultrafiltration because, as in Anes, such configuration is useful for filtration, particularly for microbiological contaminants, and is useful for use in combination with downstream adsorption and deionization treatment similar to Nactman’s.  Further, in view of Ando, Chidambaran, and/or Ichihara it would be recognized that dead-end ultrafiltration is useful specifically within the field of ultrapure water production such that the combination would have a reasonable expectation of success.
	With respect to claim 7, as above Anes teaches providing a number of hydrophobic membranes to act as air evacuators.
	With respect to claim 10, as above the combination suggests the use of UF upstream of activated carbon and a mixed bed ion exchanger with beads within the claimed range.  Nactman and the rest are silent to providing them together in a module.
	However, as above, Anes teaches filtration modules with a number of possible treatment stages provided together, including e.g. membrane filtration (as above, consistent with ultrafiltration), carbon, and ion exchange (including mixed bed).  This allows for a portable, modular water treatment system [0003].
	It would have been obvious to one of ordinary skill in the art to modify the combined system to provide UF, activated carbon, and ion exchange together in a module to provide a convenient, portable system as in Anes.  See also MPEP 2144.04 V.B; making elements integral is an obvious engineering choice for one of ordinary skill in the art.  The combination already suggests the proper elements in the proper order, such that providing them together in a module represents an obvious choice.
	With respect to claim 11, as above Anes teaches hydrophilic membranes for filtration.
	With respect to claim 12, as above Anes teaches styrene divinylbenzene.
	With respect to claim 15, see the rejection of claim 10 above.  Providing the membrane and an ion exchange bed in the same module would have been an obvious engineering choice, particularly in view of Anes teaches portable, modular systems incorporating such units in combination.
	With respect to claim 20, as above Anes teaches providing a number of hydrophobic vent membranes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777